The explanation given by the defendant for its failure to appear on the day the inquest was ordered was not an unreasonable one. There was no indication of an intention not to defend this action. The two short adjournments requested by the defendant were occasioned by a change of counsel and that change cannot he said to have been made for the purpose of delay. At all other times the defendants stood ready for trial. We, therefore, believe that the default should be opened. However, in the circumstances the plaintiff should have the protection of a bond. Accordingly, the order appealed from is reversed in the discretion of the court, with $20 costs and disbursements to the respondents, and the judgment entered herein is vacated, the inquest taken set aside and the defendant’s default opened and the ease ordered restored to the calendar for trial, all upon condition that the defendant post a bond in the sum of $6,000 to be applied toward the payment of any judgment which the plaintiff might obtain in this action, and the payment of a full bill of costs; otherwise the order is affirmed. Settle order.
Concur •—-Breitel, J. P., Rabin, Frank, Valente and Stevens, JJ.